Citation Nr: 1631509	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  11-00 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a service-connected duodenal ulcer, rated as 20 percent disabling prior to September 12, 2012, and 40 percent disabling since September 12, 2012.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1954 to October 1957. 

This matter originally came before the Board of Veterans' Appeals  (BVA or Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2012, the Veteran presented testimony at a videoconference hearing at the Nashville RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

In August 2012 and April 2013, the Board remanded the matter to the RO (via the Appeals Management Center (AMC)) for additional evidentiary development.  The case has now been returned to the Board for further appellate action.

As noted in the April 2013 Board remand, the issue of entitlement to an increased rating for the Veteran's service-connected left knee disability appears to have been raised by a statement from the Veteran received in March 2013.  This issue has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The service-connected duodenal ulcer is appropriately contemplated as moderately severe; less than severe but with impairment of health manifested by anemia and weight loss, for the pendency of the appeal period.

2.  With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  During the pendency of this appeal, the criteria for a 40 percent rating for the service-connected duodenal ulcer have been met prior to September 12, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305.  

2.  The criteria for a rating in excess of 40 percent for the service-connected duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7305.  

3.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As entitlement to TDIU is granted, discussion of the VCAA is not required for that issue.  A March 2009 letter provided proper notice with regard to the claim for an increased rating for duodenal ulcer.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

In this case, VA examinations were conducted in March 2009, September 2012, June 2013 and December 2015.  While the June 2013 and December 2015 examiners were the only examiners to indicate that the claims file was reviewed, the Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Increased Rating for Duodenal Ulcer

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case, as the medical evidence of symptomatology has remained stable throughout the appeal.

Under Diagnostic Code (DC) 7305 for duodenal ulcer, the rating criteria is as follows:  Severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health is rated as 60 percent disabling; moderately severe; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year is rated as 40 percent disabling; moderate; recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations is rated as 20 percent disabling; and mild; with recurring symptoms once or twice yearly is rated as 10 percent disabling.  38 C.F.R. § 4.114.

The issue is whether there is entitlement to an increased evaluation for a service-connected duodenal ulcer, rated as 20 percent disabling prior to September 12, 2012, and 40 percent disabling since September 12, 2012.  

The Board finds that a rating of 40 percent is warranted for the pendency of the appeal.

Facts

The Veteran appeared for a VA examination in March 2009.  The examiner did not indicate if the Veteran's claims file was reviewed.  The Veteran was recorded as taking daily prescription medication for the ulcer.  The Veteran reported suffering from substernal esophageal distress several times weekly with occasional, mild pain, weekly heartburn, and frequent, moderate melena.  While history of esophageal dilation was noted, there was none in the past year.  The examiner found some impact on usual daily activities due to the ulcer, mild impact on chores and recreation, and moderate impact on feeding as he adjusts his diet and eating times due to the ulcer.  The Veteran's weight was reported as 240 pounds.  During a December 2006 VA examination, the Veteran's weight was recorded as 245 pounds.  

VA treatment records from the Nashville, Tennessee VAMC dated August 2009 recorded "mixed grossly bloody/melenic stools continue approximately 10-15 episodes per month.  This has been a chronic complaint but per patient these episodes are increasing in frequency."  The Veteran was mildly anemic but not iron-deficient in January 2008, and in March 2009 it was noted that "anemia is long-standing."  

An October 2009 private treatment note by Dr. J.P. recorded stomach trouble with melena.  

A February 2012 private treatment note by Dr. J.O. reported melena with worsening epigastric discomfort, despite ongoing treatment.

The Veteran appeared for a Board hearing in June 2012.  The Veteran testified to suffering severe flare-ups of pain due to his ulcer that regular treatment does not cure, and daily melena.  He testified to suffering from low iron and weight loss.  He testified to increased melena and inability to walk due in part to the ulcer.

The Veteran appeared for a VA examination in September 2012.  The examiner did not indicate if the Veteran's claims file was reviewed.  The Veteran was recorded as taking daily prescription medication for the ulcer.  The examiner recorded recurring episodes of severe symptoms, four or more per year, lasting for ten days or more.  Abdominal pain was periodic and only partially relieved by standard ulcer therapy.  A complete blood count (CBC) test was conducted that day and anemia was not recorded.  Weight loss was found, as the Veteran's weight was recorded as 235 pounds; the Veteran's baseline weight was recorded as 250 pounds.  Transient nausea four or more times per year and lasting one to nine days, mild vomiting three times per year lasting less than one day, and recurrent melena four or more times yearly lasting more than ten days, were recorded.  The Veteran reported incapacitating episodes of pain four or more times yearly, lasting one to nine days.  The Veteran's ulcer was found to have no impact on his ability to work.  An upper GI series was taken and recorded as normal; the Veteran declined a colonoscopy.

The Veteran appeared for a VA examination in June 2013.  The examiner indicated the Veteran's claims file was reviewed.  The Veteran was recorded as taking daily prescription medication for the ulcer.  The Veteran was recorded as suffering recurring episodes of symptoms which are not severe, lasting four times or more per year, less than one day duration, and at least monthly suffering periodic mid to lower abdominal pain only partially relieved by standard ulcer therapy.  No laboratory testing was performed, and no anemia or weight loss was found.  Transient nausea four or more times per year and lasting less than one day, mild vomiting three times per year lasting less than one day, and recurrent melena four or more times yearly lasting less than one day, were recorded.  No incapacitating episodes were recorded.  The Veteran's ulcer was found to have no impact on his ability to work.  The examiner noted the September 2012 upper GI series which revealed normal results, and stated that this testing indicates the ulcer has healed, and the GI complaints could be attributed partially to the Veteran's diagnosed GERD.  However, the examiner indicated that Veteran's reported lower abdominal pain would not be due to GERD or duodenal ulcer, and the Veteran has refused a colonoscopy, rendering it difficult to further evaluate symptoms.

VA treatment records from the Nashville, Tennessee VAMC dated November 2013 reflect that the results of the Veteran's CBC (Complete Blood Count) test were abnormal, as the hematocrit is lower than normal for his age and gender; this number was consistent with results from the prior year.  The Veteran was referred to be evaluated for blood loss from his GI tract.

VA treatment records from the Nashville, Tennessee VAMC dated May 2015 recorded the Veteran's weight as 237 pounds.

The Veteran appeared for a VA examination in December 2015.  The examiner indicated the Veteran's claims file was reviewed.  The Veteran was recorded as taking daily prescription medication for the ulcer.  The Veteran was recorded as suffering recurring episodes of symptoms which are not severe, lasting four times or more per year, less than one day duration, and at least monthly suffering periodic mid to lower abdominal pain only partially relieved by standard ulcer therapy.  Transient nausea four or more times per year, mild vomiting four or more times per year lasting less than one day, and recurrent melena four or more times yearly lasting less than one day, were recorded.  No incapacitating episodes were recorded.  The Veteran's ulcer was found to have no impact on his ability to work.  The examiner reiterated the June 2013's conclusion that the September 2012 upper GI series indicated the ulcer had healed, and the Veteran has refused a colonoscopy, rendering it difficult to further evaluate symptoms.  No laboratory testing was performed, and the examiner did not comment on presence of anemia or weight loss.
Analysis

The Board finds that a rating of 40 percent is warranted for the pendency of the appeal.

From the date of the Veteran's claim for an increase, which appears to have been received on February 17, 2009 to September 12, 2012, a partial grant from 20 percent to 40 percent is warranted.  During that time period, the Veteran's symptoms more nearly approximated the criteria for a 40 percent rating as they were moderately severe; less than severe but with impairment of health manifested by anemia and weight loss.

Moderately severe symptoms were recorded, most clearly manifested by the Veteran's recurrent, worsening melena despite taking daily medication to treat the ulcer.  During this time period, the Veteran was consistently recorded as taking daily prescription medication for the ulcer.  During the March 2009 VA examination, the Veteran reported suffering from frequent, moderate melena.  VA treatment records from the Nashville, Tennessee VAMC dated August 2009 recorded "mixed grossly bloody/melenic stools continue approximately 10-15 episodes per month.  This has been a chronic complaint but per patient these episodes are increasing in frequency."  An October 2009 private treatment note by Dr. J.P. recorded stomach trouble with melena.  A February 2012 private treatment note by Dr. J.O. reported melena with worsening epigastric discomfort, despite ongoing treatment.  The Veteran appeared for a Board hearing in June 2012.  The Veteran testified to suffering severe flare-ups of pain due to his ulcer that regular treatment does not cure, and daily melena.  He testified to suffering from low iron and weight loss.  He testified to increased melena and inability to walk due in part to the ulcer.

Further, giving the Veteran the benefit of the doubt, the facts support that anemia and weight loss were present from February 2009 to September 2012.  VA treatment records from the Nashville, Tennessee VAMC recorded that the Veteran was mildly anemic but not iron-deficient in January 2008 and in March 2009 noted that his "anemia is long-standing."  During a December 2006 VA examination, the Veteran's weight was recorded as 245 pounds.  At the March 2009 VA examination, the weight was reported as 240.  

There is no indication that the Veteran's symptoms warrant a 60 percent rating at any time during the appeal period as the Veteran's symptoms do not more nearly approximate the criteria for that rating which include severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  During the March 2009 VA examination, the Veteran reported suffering from substernal esophageal distress several times weekly with occasional, mild pain, not severe or moderate pain.  The Veteran at no point reported periodic vomiting.  The Veteran's anemia was recorded as mild and his demonstrated weight loss was not extreme.

While the September 2012 VA examiner recorded severe symptoms, the June 2013 and December 2015 VA examiners recorded symptoms "not severe" and no incapacitating episodes were found; further, impairment to the Veteran's ability to work was not found.  The Veteran also did not report periodic vomiting.  During the September 2012 and June 2013 VA examinations, the Veteran reported mild vomiting three times per year lasting less than one day.  At the December 2015 VA examination, the Veteran reported mild vomiting four or more times per year lasting less than one day.

The Board notes that the June 2013 and December 2015 VA examiners stated that the September 2012 upper GI series revealed normal results, and that this testing indicates the ulcer has healed, and the GI complaints could be attributed partially to the Veteran's diagnosed GERD.  However, the examiner indicated that Veteran's reported lower abdominal pain would not be due to GERD or duodenal ulcer, and the Veteran has refused a colonoscopy, rendering it difficult to further evaluate symptoms.  In light of the examiner's speculation in attributing the Veteran's gastrointestinal symptoms to any diagnosis other than the service-connected ulcer, the Board gives the benefit of the doubt in attributing the Veteran's recurrent melena and abdominal pain to the service-connected ulcer.

Importantly, the evidence does not reflect that the Veteran's service-connected disability has caused manifestations of anemia and weight loss productive of definite impairment of health.  Although the Veteran was noted to have anemia and some fluxation in weight, his disability picture is not reflective of definite impairment of health.  Thus, a 60 percent rating is not warranted.  

Because the preponderance of the evidence supports a finding that the criteria for a 40 percent rating for the Veteran's disability have been met for the pendency of the appeal, the appeal is granted to a rating of 40 percent effective February 17, 2009, but no rating higher than 40 percent is warranted.  38 C.F.R. § 4.7, 4.114 DC 7305.

Extraschedular Considerations

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's duodenal ulcer disability so as to warrant the assignment of a higher evaluation than 40 percent on an extra-schedular basis.  There is no showing that the Veteran's disability is manifested by symptomatology not contemplated by the rating criteria.  Accordingly, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

In this case, the Veteran is service-connected for a left knee condition at 40 percent, duodenal ulcer at 40 percent, tinnitus at 10 percent, and bilateral hearing loss at a noncompensable level.  His combined evaluation is 70 percent.  Therefore, he does meet the schedular requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).

In considering whether the preponderance of the evidence supports that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, especially his service-connected left knee disability, render him unable to secure or follow a substantially gainful occupation.

The record supports that the bulk of the Veteran's recent post-service employment was at the United States Postal Service, from October 1982 to June 2000, the date at which he last worked.  The Veteran indicated that he worked as a mail carrier; a physically demanding task.  

The record reflects that the Veteran has used assistive devices, including a wheelchair, as early as February 2003 due to his left knee disability, as reflected in a February 2003 VA examination.  The Board also acknowledges medical notes from the Veteran's treating physician which indicate that the Veteran is functionally limited.  For example, a May 2009 note from Dr. J.P. states that the Veteran is disabled from working, homebound and unable to ambulate without a walker.  A December 2009 note from Dr. J.O., treating the Veteran for his service-connected ulcer, described the Veteran as "chronically debilitated."

Notably, in the December 2015 general VA examination, the examiner identified digestive and abdominal wall and musculoskeletal conditions as those that primarily impact the Veteran's ability to work.  The examiner indicated there are no additional conditions that impact the Veteran's ability to work not addressed on accompanying VA examinations.

The December 2015 VA examination reflected that the Veteran's left knee disability "severely limits this Veteran from securing and maintaining gainful employment in a physical occupational environment as prolonged standing, kneeling or bending (sic) or walking worsens left knee condition.  This condition does not prevent this Veteran from securing and maintaining gainful employment in a sedentary occupational setting."  As previously noted, the Veteran's most recent employment was for the United States Postal Service performing work which required physical mobility.

In light of the evidence as stated above, to include consideration that his previous work experience involved physical activity, the Board concludes that the evidence supports a finding that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities.  Accordingly, TDIU is granted.


ORDER

During the entire period on appeal, entitlement to an increased evaluation of 40 percent disabling, but no higher, for a service-connected duodenal ulcer is granted.

Entitlement to an increased evaluation for a service-connected duodenal ulcer, rated as 40 percent disabling after September 12, 2012, is denied.

Entitlement to a TDIU is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


